Pettit, J.
The names of the parties to the assignment o£ errors are “ Wm. H. Burke v. The State.” This is nota compliance with Rule i of this court. The full name of neither party is given. The assignment of errors in this court is like a complaint in the court below, in which the full names of the parties must be given. The State of Indiana can not sue or be sued by the name given in the assignment of errors.
The submission is set aside, at the costs of the appellant.
Opinion filed May term, 1874.